DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10-27-2020 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et. al., U.S. Patent Application Publication Number 2018/0319280, filed May 2, 2017 in view of Lutter, et. al., U.S. Patent Number 6,615,137, published September 2, 2003.

As per claims 1, 8 and 15, Kim discloses a computer-implemented method, comprising:
detecting, with at least one sensor deployed at a first vehicle, a first obstacle (Kim, ¶9);
receiving, at the first vehicle from a third vehicle, third information based upon at least one sensor deployed at the third vehicle (Kim, ¶10);
and transmitting, from the first vehicle, and in response to the radar signal from the second vehicle, a first information relating to the first obstacle to the second vehicle, wherein the transmission is received by a second radar deployed at the second vehicle, and wherein an unobstructed line-of-sight does not exist between the second vehicle and the first obstacle (Kim, ¶12 and 13 and Fig. 2).

Lutter teaches vehicle to vehicle communication wherein data is relayed from one vehicle to another which does not have line of sight (Fig. 3, car E to F and Col. 3, lines 1-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to relay all available information to vehicles without line of sight in order to gain the benefit of improving safety for vehicles in and around the area. 

As per claims 2, 9 and 16, Kim as modified by Lutter further discloses the method of claim 1, wherein the first vehicle transmits the first information using either first radar deployed at the first vehicle or a transponder deployed at the first vehicle (Kim, ¶9 where radar is used).

As per claims 3, 10 and 17, Kim as modified by Lutter further discloses the method of claim 1, wherein the first vehicle transmits further a second information to the second vehicle relating to at least one of: a type of the first vehicle, a location of the first vehicle, a speed of the first vehicle, a road condition detected by the first vehicle, a traffic signal detected by the first vehicle, a pedestrian detected by the first vehicle, a location of a third vehicle, or a speed of the third vehicle (Kim, ¶21).

As per the limitations of claims 4-7, 11-14 and 18-21, they further disclose communications between additional vehicles and additional detected objects (Kim, Fig. 2 showing multiple vehicles and ¶16 where decisions are made based on information received from multiple other vehicles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646